DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice to Applicant
In the amendment dated 12/24/2020, the following has occurred: Claims 1 – 5, 8, 10 – 18, 21, 22, 24, and 25 have been amended; Claims 9 and 20 have been canceled; Claims 26 – 29 have been added.
Claims 7 and 23 have been previously canceled.
Claims 1 – 6, 8, 10 – 19, 21, 22, and 24 – 29 are pending.
1-6,8,10-19,21,22,24-29
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 6, 8 – 22, 24, and 25 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 15 – 21), machine (claims 1 – 6 and 8 – 14), and manufacture (claims 22, 24, and 25) which recite steps of 
employing, machine learning to develop a prioritization model based on historical data regarding fulfillment of past patient placement requests for beds at a healthcare 
monitoring, one or more computing systems of the healthcare facility to identify the new patient placement requests as they are received;
extracting, values for parameters of the prioritization model from the one or more computing systems in response to identification of the new patient placement requests;
employing, the prioritization model and the values to determine the prioritization scores;
generating, prioritization information identifying the prioritization scores; and
providing, the prioritization information to one or more entities at the healthcare facility in real-time using one or more electronic reporting mechanisms to facilitate managing fulfilment of the new patient placement requests.
These steps of claims 1 – 6, 8 – 22, 24, and 25, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the component language, monitoring in the context of this claim encompasses a mental process of the user.  Similarly, the limitation of employing…to develop a prioritization model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the processor language, extracting values in the context of this 
Dependent claims recite additional subject matter, which further narrows or defines the abstract idea embodied in the claims (such as claim 10, reciting particular aspects of how recommendations may be presented in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a processor amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of providing a recommendation amounts to insignificant application, , see MPEP 2106.05(g))
Dependent claims recite additional subject matter, which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 6, 8 – 14, 16 – 21, 24, and 25).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1, 15, and 22; scoring, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii))
Dependent claims recite additional subject matter, which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 6, 8 – 14, 16 – 21, 24, and 25, additional limitations which amount to scoring, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); selection process, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: request component, selection component, scoring component, and model generation component in claims 1 – 6 and 8 – 14.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 8, 10, 12, 13, 15 – 18, 21, 22, and 24 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Teodoro et al., U.S. Pre-Grant Publication 2018/ 0358131 in view of Akbay et al, U.S. Pre-Grant Publication 2014/ 0108035.
As per claim 1,
Teodoro teaches a system for prioritizing patient placements at a healthcare facility, comprising:
The Examiner notes that in the instant claims “preference-based” is used as an adjective before “ranking” and “model.” However, the model itself does not determine a preference.  Therefore, it is understood that “preference-based” is a nonfunctional label.
Given that, the “machine learning” algorithm is known and the data is known.  That, the specification breadth of how these algorithms are used means that they must be used in known ways.  Therefore, from understanding of the disclosure, the known data is combined with the known algorithms in known ways to achieve predictable results.  If the Applicant feels that the algorithms are not combined in known ways then the Applicant is free to point out the how the Specification describes their performance.
a memory that stores computer executable components (paragraphs 15, 39); and
a processor that executes the computer executable components stored in the memory (paragraphs 15, 39),
wherein the computer executable components comprise (paragraphs 16, 43):
a model generation component (paragraphs 22 or 54) that 
processes historical data regarding fulfillment of past patient placement requests for beds (paragraphs 48, 52)
at a healthcare facility or a network of healthcare facilities (paragraph 48, hospital) 
using machine learning to develop a preference-based model configured (paragraphs 54 – 57 algorithm/ model),  to 
generate preference-based rankings for unfulfilled patient placement requests based on interrelated factors (paragraph 53 scoring unit – It should be noted that if the ranking is created for all patient requests then it automatically includes unfulfilled and fulfilled), 
wherein the interrelated factors comprise clinical factors (paragraph 55 whether the infection is caused by…) and operational factors (paragraph 58, bed assignment), 
wherein the operational factors comprise defined placement goals and current and future constraints of the healthcare facility or network of healthcare facilities (paragraph 59, real time and up-to-date information regarding resources at the hospital - The Examiner notes that how these factors are used is not claimed. Therefore, the fact that the claim could use unknown future constraints is currently acceptable. The constraints could be ignored – just required to have them), 
wherein the model generation component 
ranks previously fulfilled patient placement requests of the past patient placement requests (paragraph 56 based… already assigned patients)
using the machine learning to analyze the historical data to determine relative importance of each of the interrelated factors (paragraph 61 – relative importance of Acquiring an infection ai and Spreading an infection si
wherein the preference-based rankings reflect relative priority levels for each previously fulfilled patient placement request of the previously fulfilled patient placement requests (paragraphs 12 and 52, scoring including occupied beds);
a request component that accesses one or more computing systems of the healthcare facility or network of healthcare facilities (paragraph 43, patient assignment – The Specification does not limit how the “request” must arrive.  The act of assigning is considered a request)
to identify unfulfilled patient placement requests as they are received (paragraph 52, new patient Also, this is a statement of intent. It is not clear how they are identified or whether they are identified),
wherein each unfulfilled patient placement request comprises respective sets of the interrelated factors (paragraph 51, attributes);
an importer component that extracts (paragraph 52, attributes of the infection profile database paragraph 53 – derived algorithm– The Examiner notes that the “model” is not disclosed”),
for each unfulfilled patient placement requests (paragraphs 72 – 80),
relevant values from the respective sets of clinical factors and the respective sets of operational factors (paragraphs 51 and 52 attributes)
for use in the preference-based model from the one or more computing systems in response to identification of the new each unfulfilled patient placement request (paragraph 53, scoring), 
wherein the respective sets of operational factors comprise the current and future constraints of the healthcare facility or network of healthcare facilities (paragraph 59, real time and up-to-date information regarding resources at the hospital);
a scoring component that employs the preference-based model and the relevant values to determine and update respective preference-based rankings, on-demand (the Examiner understands this from the Specification to be – a bed placement score as warranted), for all unfulfilled patient placement requests as each unfulfilled patient placement request is received (paragraph 52, scoring unit, paragraph 66 patients need to be placed in a bed in the ward);
a recommendation component that generates prioritization information identifying the preference-based rankings using the preference-based 
Teodoro does not explicitly teach the system (underlined)
wherein the computer executable components comprise:
a model generation component 
wherein the model generation component 
ranks previously fulfilled patient placement requests of the past patient placement requests 
using the machine learning to analyze the historical data to determine weighted relative importance of each of the interrelated factors and learns preferences of the preference-based model, and 
a scoring component that employs the preference-based model and the relevant values to determine and update respective preference-based rankings, on-demand, for all unfulfilled patient placement requests as each unfulfilled patient placement request is received;
a visualization component that generates, on-demand at one or more devices associated with the one or more entities, an interactive graphical user interface comprising adjustable views of the preference-based rankings and the prioritization information.
However, Akbay further teaches the system (underlined)
wherein the computer executable components comprise:
a model generation component 
wherein the model generation component 
ranks previously fulfilled patient placement requests of the past patient placement requests 
using the machine learning to analyze the historical data to determine weighted (paragraphs 45, 78 – It should also be noted that the “weighting” is not claimed to be part of the model.  How the weighting is “used” is not disclosed and therefore may functionally be irrelevant) relative importance of each of the interrelated factors and learns preferences of the preference-based model (paragraph 74, user preferences. Where how it is “learned” is not claimed not fully disclosed), and 
a scoring component that employs the preference-based model and the relevant values to determine and update respective preference-based rankings, on-demand, for all unfulfilled patient placement requests as each unfulfilled patient placement request is received (figure 7 resource request)(;
a visualization component that generates, on-demand at one or more devices associated with the one or more entities, an interactive graphical user interface comprising adjustable views of the preference-based rankings and the prioritization information (figure 5, #530, paragraph 44 use the information from the multiple, networked hospitals to generate a visualization).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Teodoro. One of ordinary skill in the art at the time of the invention would have added these features into Teodoro with the motivation to include priority ranking information (Akbay, paragraph 71).
As per claim 2, Teodoro in view of Akbay teaches the system of claim 1 as described above.
Teodoro further teaches the system wherein the model generation component employs the machine learning to determine the interrelated factors from the historical data based on learned correlations between the interrelated factors, preferences for ranking of the preference-based rankings, and the fulfillment of the past patient placement requests (paragraph 54 – how it is employed is not disclosed).
As per claim 3, Teodoro in view of Akbay teaches the system of claim 1 as described above.
Teodoro does not explicitly teach however, Akbay further teaches the system wherein the model generation component employs the machine learning to determine the weighted relative importance of each of the interrelated factors in the preference-based model from the historical data based on relative importance of the interrelated factors to minimizing time to assign the past 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Teodoro for the reasons as described above.
As per claim 4, Teodoro in view of Akbay teaches the system of claim 1 as described above.
Teodoro further teaches the system  
wherein the importer component further extracts bed availability information regarding a current and future availability status of the beds from the one or more computing systems (figure 6 and paragraph 66 bed usage – what is “availability information” is not defined within the specification, it ), and 
wherein the recommendation component further determines a recommendation regarding specific beds of the beds to place respective patients associated with the unfulfilled patient placement requests based on the preference-based rankings and the bed availability information and includes the recommendation with the prioritization information (paragraphs 66, 67 proposed assignment).
As per claim 5, Teodoro in view of Akbay teaches the system of claim 1 as described above.

wherein the preference-based model comprises a weighted sum model comprising an additive utility function (paragraph 98 – weighted sum) and 
wherein least some of the interrelated factors are included in the additive utility function (paragraph 75 – 78).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Teodoro for the reasons as described above.
As per claim 8, Teodoro in view of Akbay teaches the system of claim 1 as described above.
Teodoro further teaches the system as described above in claim 4.
As per claim 10, Teodoro in view of Akbay teaches the system of claim 1 as described above.
Teodoro does not explicitly teach however, Akbay further teaches the system wherein the visualization component further updates the interactive graphical user interface, on-demand, on different types of devices of the one or more devices as the prioritization information changes based on reception of additional patient placement requests and fulfillment of the unfulfilled patient placement requests (paragraphs 101, 102).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Teodoro for the reasons as described above.
As per claim 12, Teodoro in view of Akbay teaches the system of claim 11 as described above.
Teodoro does not explicitly teach however, Akbay further teaches the system wherein the computer executable components further comprise:
a bed availability forecasting component that employs artificial intelligence and one or more classifiers to forecast timing of future bed availability based on the bed availability information, the unfulfilled patient placement requests, and the historical data, and wherein the recommendation component further determines the recommendation based on the timing of the future bed availability (paragraphs 55 , 72).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Teodoro for the reasons as described above.
As per claim 13, Teodoro in view of Akbay teaches the system of claim 1 as described above.
Teodoro further teaches the system wherein the one or more computing systems comprise a network accessible bed management system that receives the unfulfilled patient placement requests (paragraph 59, wired or wireless).
As per claim 15, 
Teodoro in view of Akbay teaches a method as described above in claim 1.
As per claim 16, Teodoro in view of Akbay teaches the method of claim 15 as described above.
Teodoro further teaches the method wherein employing the machine learning comprises processing the historical data using the machine learning to determine the interrelated factors based on learned correlations between the interrelated factors and the fulfillment of the past patient placement requests (paragraph 57).
As per claim 17, Teodoro in view of Akbay teaches the method of claim 15 as described above.
Teodoro in view of Akbay further teaches the method as described above in claim 3.
As per claim 18, Teodoro in view of Akbay teaches the method of claim 15 as described above.
Teodoro in view of Akbay further teaches the method as described above in claim 4.
As per claim 21, Teodoro in view of Akbay teaches the method of claim 15 as described above.
Teodoro in view of Akbay further teaches the method as described above in claim 10.
As per claim 22, 
Teodoro in view of Akbay teaches a method machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations as described above in claim 1.
As per claim 24, Teodoro in view of Akbay teaches the machine-readable storage medium of claim 22 as described above.

As per claim 25, Teodoro in view of Akbay teaches the machine-readable storage medium of claim 22 as described above.
Teodoro in view of Akbay teaches the machine-readable storage medium as described above in claim 10.
As per claim 26, Teodoro in view of Akbay teaches the system of claim 1 as described above.
Teodoro does not explicitly teach however, Akbay further teaches wherein the computer executable components further comprise:
a configuration component that facilitates adjustment of one or more of the interrelated factors and the weighted relative importance (paragraph 70, configuration of a resource assignment).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Teodoro for the reasons as described above.
As per claim 27, Teodoro in view of Akbay teaches the system of claim 1 as described above.
Teodoro does not explicitly teach however, Akbay further teaches the system 
wherein the importer component further extracts resource availability comprising
an environmental services or housekeeping/cleaning status from the one or more computing systems (paragraphs 40, 42, 57, bed cleaning and clean/ dirty), and 
wherein the recommendation component further determines a recommendation regarding specific beds of the beds to place respective patients associated with the unfulfilled patient placement requests based on the preference-based rankings and the environmental services or housekeeping/cleaning status and includes the recommendation with the prioritization information (paragraph 55).
From paragraph 52, 
These additional factors can also include for example, future needs and complications associated with treating the patient as well as the current needs and workflows associated with other patients at the healthcare facility. In another example, factors such as the current location of a patient requesting a bed, transfers times and distances associated with placing the patient to certain beds, location and distribution of needed medical supplies needed for treating the patient, current occupancy levels, Environmental Services or housekeeping/cleaning (EVS) status (e.g., which reflects a state of the bed between patients, including cleanliness, sheets changed, instruments replaced, etc.), predicted future occupancy levels, current bed availably, predicted future bed availability and the like, can all impact patient flow and quality of care, and should thus be considered when determining when and where to place a patient. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Teodoro for the reasons as described above.
As per claim 28, Teodoro in view of Akbay teaches the system of claim 1 as described above.
Teodoro does not explicitly teach however, Akbay further teaches the system 
wherein the importer component further extracts resource availability comprising 
availability of personnel and medical equipment or medical supply required for treatment of a patient associated with the unfulfilled patient placement request from the one or more computing systems (paragraphs 23, 29, 107), and 
wherein the recommendation component further determines a recommendation regarding specific beds of the beds to place respective patients associated with the unfulfilled patient placement requests based on the availability and includes the recommendation with the prioritization information (paragraph 29).
From paragraph 52, 
In some implementations, the real-time state data 126 can also include information provided by one or more medical supply systems regarding the current location, availability and status of medical supplies throughout the healthcare facility. In this regard, patients for which treatment requires certain medical supplies can be assigned to beds where the medical supplies are available.
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Teodoro for the reasons as described above.
As per claim 29, Teodoro in view of Akbay teaches the system of claim 1 as described above.
Teodoro does not explicitly teach however, Akbay further teaches the system 
wherein the importer component further extracts clinical workflow status of a patient associated with the unfulfilled patient placement request from the one or more computing systems (paragraph 46, 55), and 
wherein the recommendation component further determines a recommendation regarding specific beds of the beds to place respective patients associated with the unfulfilled patient placement requests based on the workflow status and includes the recommendation with the prioritization information (paragraph 55, bed based upon workflow).
From paragraph 160, 
The recommendation component 1104 can also determine or infer recommendations regarding where and when to assign patients to beds based on their respective request prioritization scores and predicted occupancy levels, predicted patient workflow delays and needs, predicted transfer request types and distribution, predicted LOS and the like.
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Teodoro for the reasons as described above.
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Teodoro et al., U.S. Pre-Grant Publication 2018/ 0358131 in view of Akbay et al, U.S. Pre-Grant Publication 2014/ 0108035, and further in view of Payne et al., U.S. Pre-Grant Publication 2009 /0064415.
As per claim 6, Teodoro in view of Akbay teaches the system of claim 4 as described above.
Teodoro does not explicitly teach however, Akbay further teaches the system 
wherein the one or more computing systems comprise a network accessible medical supply system that tracks location and status of medical supplies throughout the healthcare facility (paragraph 92 equipment tags),
wherein the importer component further extracts bed location information regarding current locations of the mobile from the medical supply system (paragraph 29, RFID real time location), and 
wherein the recommendation component further determines the recommendation based on the bed location information (paragraph 30, resource location used to update model).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Teodoro for the reasons as described above.

Teodoro in view of Akbay do not explicitly teach the system
wherein the one or more computing systems comprise a network accessible medical supply system that tracks location and status of medical supplies throughout the healthcare facility,
the medical supplies including mobile beds of the beds, 
wherein the importer component further extracts bed location information regarding current locations of the mobile beds from the medical supply system, and 
However, Payne further teaches the system
wherein the one or more computing systems comprise a network accessible medical supply system that tracks location and status of medical supplies throughout the healthcare facility,
the medical supplies including mobile beds of the beds (paragraph 38, portable bed), 
wherein the importer component further extracts bed location information regarding current locations of the mobile beds from the medical supply system (paragraph 75, on-demand beds deployed – the rejection here is obvious and is the combination), and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Teodoro in view of Akbay.  One of ordinary skill in the art at the time of the invention would have added these features into Teodoro in view of Akbay with the motivation to create a portable self-contained bed-on-demand system (Payne, abstract).
As per claim 19, Teodoro in view of Akbay teaches the method of claim 18 as described above.
Teodoro in view of Akbay, and further in view of Payne teaches the method as described above in claim 6.
Claims 11 isTeodoro et al., U.S. Pre-Grant Publication 2018/ 0358131 in view of Akbay et al, U.S. Pre-Grant Publication 2014/ 0108035, and further in view of Loh, Wei-Yin, “Classification and Regression Trees.”
As per claim 11, Teodoro in view of Akbay teaches the system of claim 3 as described above.
Teodoro in view of Akbay do not explicitly teach however, Loh further teaches the system wherein the machine learning comprises using a regression tree methodology to determine the weighted relative importance (abstract, table 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features to Teodoro in view of Akbay
The prior art differs from the claim by the substitution of some components. The substituted components were known. The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Teodoro et al., U.S. Pre-Grant Publication 2018/ 0358131 in view of Akbay et al, U.S. Pre-Grant Publication 2014/ 0108035, and further in view of Milo et al., U.S. Pre-Grant Publication 2015/ 0363568. 
As per claim 14, Teodoro in view of Akbay teaches the system of claim 1 as described above.
Teodoro in view of Akbay do not explicitly teach however, Loh further teaches the system wherein the computer executable components further comprise:
a clustering component that clusters the past patient placement requests into different groups respectively associated with different bed type and medical service combinations (figure 1, #165-), and 
wherein the model generation component further generates separate preference-based models for the different bed type and medical service combinations based on the different groups (paragraph 38),
wherein the preference-based prioritization model comprises a first preference-based model tailored to a group of the different groups (paragraph 33 risk assessment).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Teodoro in view of Akbay. One of ordinary skill in the art at the time of the invention .
Response to Arguments
Applicant’s arguments, see Objections to Claims, Rejection of Claims 1-6, 8-22, 24, and 25 under 35 U.S.C. §§ 112(a) and 112(b), filed 12/24/2020, with respect to the claims have been fully considered and are persuasive.  The relevant objections and rejections of the claims have been withdrawn. 
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive. 
II. Rejection of Claims 1-6, 8-22, 24, and 25 under 35 U.S.C. § 101
The Applicant states, “Assignee's representative respectfully disagrees. According MPEP 2106, mental processes are defined as …” The Examiner has changed the rejection based upon amendments. The rejection is now directed toward organizing human activity. It should be appreciated that assigning patients to beds is a form of organizing human (patient) activity (bed assignment).  Arguments directed toward “mental process” are considered moot.
The Applicant states, “In this regard, even if independent claim 1 is treated as reciting a judicial exception, it would be considered to integrate the alleged judicial exception(s) into practical application(s).” The Examiner disagrees. The result of the invention is a value that is displayed.
The Applicant states, “Likewise, various elements of independent claim 1 of the subject application would be considered to have an effect on the claim as a whole similar to limitation (d) of claim 2 of Example 45 of Appendix 1.” The Applicant is aware that “Example 45” is not precedential and is an “Example” used for training.  Along with the example were discussion points explaining how it was a technical improvement. No improvement exists here.
The Applicant further states, “A person of ordinary skill in the art would recognize that the model generation component, in combination with the other claim limitations, reflects the technical advantages described in the specification.” The Examiner notes that the court repeated that adding an abstract idea to technology produced technical advantages.  The question is whether the invention is a technological improvement or a technical improvement and neither are true.  
The Applicant repeats the line, “reflects the technical advantages described in the specification,” four more times within the remarks.  The Applicant is fully aware that an improved abstract idea is still an abstract idea.
The Applicant states, “In view of at least the foregoing, the claim, as a whole, improves upon previous systems used in this technical field of a multifactorial, machine-learning based prioritization framework for optimizing patient placement to beds at a medical facility.” It is the Specification that provides proof of this occurring and it is the Specification that disagrees.
The Applicant states, “Clearly, the above recited elements of independent claim 1 of the subject application, as amended (as similarly recited in independent claims 15 and 22), are not routine, conventional activity in the field. Such elements do not simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality.”  The Examiner points the Applicant to the Applicant’s Specification including paragraphs 180 – 192.
VI. Rejection of Claims 1, 15, and 22 under 35 U.S.C. § 102(a)(l)
The Applicant states, “This rejection is traversed for at least the following reason: Teodoro fails to disclose each and every element recited in the subject claims, at least as amended.” Yes, true. However, the Applicant was shown the secondary reference previously.  The problem with the invention is the breadth of the disclosure. The Applicant does not disclose the “machine learning” specifically enough to differentiate the system from generic components. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/

Art Unit 3626